                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 3/3/2020
------------------------------------------------------------------X
VERNON ADDERLEY,                                                  :
                                                                  :
                                                    Plaintiff, :
                                                                  :        1:16-cv-04337-GHW
                              -against-                           :        1:99-cr-574-DAB-3
                                                                  :
UNITED STATES OF AMERICA,                                         :            ORDER
                                                                  :
                                                 Defendant. :
------------------------------------------------------------------X

         On February 27, 2020, the Government submitted a letter, which suggests that the parties

agree that the petition for habeas corpus pending before the Court is not viable. Dkt No. 17. If it is

true that both parties agree that the petition is not viable, the Court requests that the parties confer

regarding the possible submission of a stipulation to dismiss the petition. In the absence of such a

stipulation, the Court will be required to independently evaluate the merits of the petition, which

would require the investment of limited judicial resources. If the parties do not submit such a

stipulation, they are directed to submit a joint status letter explaining the current status of briefing in

the case, with reference to any currently pending applications on the docket, no later than March 19,

2020.

         In light of the Government’s recent submission, the reference to Magistrate Judge Fox is

withdrawn.

         SO ORDERED.

 Dated: March 2, 2020                                         _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
